Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Allowable Subject Matter
Claims 1-6, 8, 10-11, 23  are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “planarizing the first molding compound such that surfaces of the first molding compound and the first pre-formed conductive studs are coplanar with the second surface of the memory chip; bonding the first package structure to a package substrate, the package substrate comprising second contact pads; attaching second pre-formed conductive studs to the second contact pads; and dispensing a second molding compound over the package substrate, and between the first package structure and each of the second pre-formed conductive studs.”, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al. (US 8642381 B2).

Regarding claim 12, Pagaila et al. discloses a method comprising: forming a first package structure comprising:
bonding a logic chip [124] to a memory chip [138] such that an active surface of the logic chip faces an active surface of the memory chip, the logic chip comprising a first contact pad at the active surface of the logic chip (Pagaila et al. Fig. 3e – Note: Pagaila teaches the chips/dies may be memory, logic or many of other known chip/die at the time.  Selection of a memory or logic does not significantly provide a manipulative distinction to the process. The mere selection of a memory to be bonded to a logic chip would be a normal decision by one of ordinary skill in the art.  The mere selection of a desired chip would be a obvious choice to one of ordinary skill in the art at the time of the invention.); 

    PNG
    media_image1.png
    214
    704
    media_image1.png
    Greyscale

forming a first conductive stud [136] (Pagaila et al. Fig. 3e); 
after the bonding the logic chip to the memory chip and the forming the first conductive stud, attaching the first conductive stud to the first contact pad (Pagaila et al. Fig. 3e);
encapsulating the memory chip, the first contact pad, and the first conductive stud with a first molding compound [146], the first molding compound contacting a sidewall of the first contact pad and a sidewall of the first conductive stud (Pagaila et al. Fig. 3f);  

    PNG
    media_image2.png
    220
    624
    media_image2.png
    Greyscale

planarizing the first molding compound [146] such that a surface of the first molding compound, a surface of the first conductive stud, and a back surface of the memory chip are coplanar, the back surface of the memory chip opposite the active surface of the memory chip (Pagaila et al.Fig. 3g);   and 

    PNG
    media_image3.png
    246
    633
    media_image3.png
    Greyscale

forming a first redistribution structure [150] on the surface of the first molding compound [146], the surface of the first conductive stud, and the back surface of the memory chip, the first redistribution structure being physically and electrically coupled to the first conductive stud (Pagaila et al. Fig. 3i);   

    PNG
    media_image4.png
    266
    697
    media_image4.png
    Greyscale


Regarding claim 14, Pagaila et al. discloses a method of claim [[13]] 12, wherein after the planarizing, the first conductive stud and the first contact pad have a combined height equal to a height of the first molding compound (Pagaila et al.Fig. 3g – Note: this if the general expected result and purpose of performing a CMP on a TMV and encapsulating mold.). 

    PNG
    media_image3.png
    246
    633
    media_image3.png
    Greyscale


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al. (US 8642381 B2) in view of Kim et al. (US ##### B2).

Regarding claim 15, Pagaila et al. discloses a method of claim 12, wherein bonding the logic chip to the memory chip forms bonded connectors between the logic chip and the memory chip, the method further comprising: forming an underfill between the logic chip and the memory chip, the underfill disposed around the bonded connectors.  
Pagaila is merely silent upon the underfill being a different material than that of the molding material such that the first molding compound contacting a sidewall of the underfill.  
At the time of the invention it was a known capability to form the underfill of this structure with a different material.  For support see Kim et al. fig. 6 which depicts the alternative of providing a underfill below the solder bonded chip before depositing a encapsulating molding. 

    PNG
    media_image5.png
    300
    499
    media_image5.png
    Greyscale

 Performing a separate additional step of forming a distinct and separate underfill material below a chip can be employed to insure complete filling of the space.  
. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al. in view of Kim et al. in view of Camacho et al. (US 20120038064 A1).


Regarding claim 16, Pagaila et al. in view of Kim et al. disclose a method of claim 12 however may be silent upon further comprising: attaching a package substrate to the first redistribution structure.  Pagaila teaches forming solder ball connections 156 on the redistribution structure.  This would imply the capability that the structure is intended to be further bonded to another substrate.
For a example of one of ordinary skill in the art performing the further recited step see Camacho et al. which further explicitly teaches bonding the analogous structure comprising the redistribution layer to a package substrate.

    PNG
    media_image6.png
    486
    724
    media_image6.png
    Greyscale

As demosntrated in figure 4 of Camacho et al. strcuturs such as described and taught in Pagaila may be further stacked upon other like strcutures and/or a package substrate as shown in Camacho.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Pagaila with stacking packages on a package substrate, since applying a known technique of stacking devices on a package substrate to a known device ready for improvement  to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al. in view of Kim et al. in view of Camacho et al. in view of Chou et al. (US 20140217604 A1).

Regarding claim 17, Pagaila et al. in view of Kim et al. in view of Camacho disclose a method comprising: 
bonding a logic chip to a memory chip such that an active surface of the logic chip faces an active surface of the memory chip, the logic chip comprising first connectors and first contact pads at the active surface of the logic chip, the first connectors having a first pitch, the first contact pads having a second pitch, the second pitch being greater than the first pitch (Pagaila – Figs. 3a-g – See regarding claim 1.) 
the memory chip comprising second connectors at the active surface of the memory chip, the second connectors being bonded to the first connectors (Pagaila – Figs. 3a-g – See regarding claim 1.), 
wherein the bonding the logic chip to the memory chip comprises reflowing the first connectors and the second connectors to form bonded connectors bonding the logic chip to the memory chip (Pagaila – Figs. 3a-g – See regarding claim 1.); 
dispensing an underfill between the logic chip and the memory chip, the underfill disposed around the bonded connectors(Pagaila – Figs. 3a-g – Molding material is also a under fill material.  Also see claim 15, the underfill material may also be formed first of a distinct material from the encapsulant molding material.); 
attaching first pre-formed conductive studs to the first contact pads (Pagaila – Figs. 3a-g – See regarding claim 1.);
(Pagaila – Figs. 3a-g – See regarding claim 1.); 
 planarizing the first molding compound, a combined height of the first contact pads and the first pre-formed conductive studs being equal to a height of the first molding compound after the planarizing (Pagaila – Figs. 3a-g – See regarding claim 1.); and 
forming a first redistribution structure on the first molding compound, the first redistribution structure being physically and electrically coupled to the first pre-formed conductive studs (Pagaila – Figs. 3a-g – See regarding claim 1.)

Pagaila is merely silent upon wherein the pre formed studs are formed after the dispensing the underfill.  Merely reversing the order of the steps was a known at the time of the invention.  For support see Chou et al.  which teaches the process as claimed and addressed above with the combination of Pagaila and Kim et al.
Chou teaches attaching a second chip on a first chip were there on contacts having different pitches, a underfill is subsequently formed under the second chip.  After forming the underfill studs are placed on the peripheral contacts which have a larger pitch.  After providing the studs, the structure is encapsulated and subsequently planarized.  

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc. 

Regarding claim 18, Pagaila et al. in view of Kim et al. in view of Camacho in view of Chou e al. disclose a method of claim 17 further comprising: attaching a first package substrate to the first redistribution structure, the first package substrate comprising second contact pads (See regarding claim 16).

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/17/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822